

116 SRES 572 IS: Expressing the sense of the Senate that the report of the Centers for Disease Control and Prevention entitled “Guidance for Implementing the Opening Up America Again Framework” be released immediately.
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 572IN THE SENATE OF THE UNITED STATESMay 13, 2020Mr. Schumer submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONExpressing the sense of the Senate that the report of the Centers for Disease Control and Prevention entitled Guidance for Implementing the Opening Up America Again Framework be released immediately.Now, therefore, be itThat it is the sense of the Senate that the report of the Centers for Disease Control and Prevention entitled, Guidance for Implementing the Opening Up America Again Framework, should be released to the public immediately, in the form originally approved by the Centers for Disease Control and Prevention, without political censorship by the White House or the Office of Management and Budget.